When an application is made, either by a plaintiff or defendant, to amend any part of the (426)  proceedings, though it is within the discretion of the court to allow it, yet that is a legal discretion, and to be exercised according to the rules of law. All the instances of judicial discretion are for the attainment of justice, and leave the court at liberty to do justice "all around." When the application is made in respect to a matter not relating to the final determination of a suit, as for a continuance, or the like, as the determination of the court in such case can have no possible influence upon the ultimate decision, and is in truth nothing but a refusal then to consider, it would be absurd to allow an appeal in such case. For the party appealing would defeat his own object, and the opinion of the Court above could in no way be of service to him. But where the application is to amend the proceedings, that, if allowed, may deprive the defendant of a good defense upon the trial; and consequently is affording, in like manner, to the plaintiff a correlative benefit. The law, from the state of the pleadings, afforded this advantage to the defendant; the law also required and authorized the court to relieve the plaintiff from this difficulty, according to these rules of legal discretion; if the court refuse to exercise this authority when these rules require it, or to exercise it, but in a manner in which it should not, there is in each way an injury done to the party, and which can be redressed by an appeal.
To apply these principles to the present case: The writ is defective; the party applies to the court to amend; the acts of Assembly vesting it with the power, entitle the party to claim it; if it refuses its aid when it should be extended, the party is injured, and must lose his suit, unless he can appeal. It is no answer to say, let him wait till the final determination of the case and then appeal upon the whole case; for if it be the case of a defendant who wishes to avail himself of some thing in mitigation, the accumulated costs will probably place him in a worse situation with this sort of remedy than he (427)  would be by submitting in the first instance. As to making a motion in the court below and spreading it on the record, as has been said to be the usage in the Superior Courts, I can see no possible benefit to be derived from that; for if it be a partial defense, there will still be a saddling of the party defendant with the costs of both courts, without the least necessity.
And as to a party's staving off a cause by perpetually appealing, that is for the Legislature to provide against, who already *Page 297 
have supposed (as we must presume) that the party cast is sufficiently punished by the payment of costs to prevent an appeal purely for delay.
The words of the act of 1777 are that when any person or persons, either plaintiff or defendant, shall be dissatisfied with the sentence, judgment or decree of any County Court, he may pray an appeal to the Superior Court. These words should not by construction be confined to afinal judgment, if in so doing we are to leave remediless any possible case where by appeal the court above would have power to afford relief.
I therefore think there should be judgment that the amendment was properly allowed by the court, thereby confirming their judgment, and that a procedendo issue to the same court. The judgment of this Court, therefore, being in favor of the appellee, he must have judgment also for his costs.
HALL, J., concurred in the opinion of SEAWELL, J.